DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pg Pub 2004/0059237 granted to Narayan et al (hereinafter “Narayan”). Narayan discloses A medical apparatus configured to classify heartbeats based on intracardiac and body surface electrocardiogram (ECG) signals comprising: an intracardiac catheter configured to obtain multiple channels of intracardiac ECG (IC-ECG) signals via respective multiple electrodes when disposed within a heart within a body of a subject; a body surface ECG sensing device configured to obtain multiple channels of body surface ECG (BS-ECG) signals via multiple electrodes when disposed on the body of the subject; a processor configured to receive and process respective ECG signals from the intracardiac catheter and body surface ECG sensing device; the processor configured to define a BS annotation of BS-ECG oscillating signal segments reflective of a sensed heartbeat of the subject, the BS annotation including a BS annotation time value relative to the sensed heartbeat; the processor configured to perform a morphology comparison of the BS-ECG oscillating signal segments reflective of the sensed heartbeat with one or more morphology templates, where each morphology template is associated with a heartbeat classification, and classify the sensed heartbeat as corresponding to the associated heartbeat classification of a template for which the morphology comparison reflects a predetermined degree of morphology similarity; the processor configured to define IC annotations of IC-ECG oscillating signal segments for each channel which reflect atrial-activity (A-activity) or ventricular activity (V-activity) of the sensed heartbeat of the subject, each IC annotation including an IC annotation time value relative to the sensed heartbeat;  36 5399134-1JNJBIO-5859USNP 1 the processor configured to discriminate IC-ECG oscillating signal segments as A-activity or V-activity and designate IC annotations as IC-A annotations or IC- V annotations, respectively; the processor configured to perform an Atrial time sequence comparison of IC-A annotations reflective of the sensed heartbeat with one or more Atrial time sequence templates, where each Atrial time sequence template is associated with an A-activity classification, and classify the sensed heartbeat as corresponding to the associated A-activity classification of a template for which the Atrial time sequence comparison reflects a predetermined degree of Atrial time sequence similarity; the processor configured to perform a Ventricular time sequence comparison of IC-V annotations reflective of the sensed heartbeat with one or more Ventricular time sequence templates, where each Ventricular time sequence template is associated with a V-activity classification, and classify the sensed heartbeat as corresponding to the associated V-activity classification of a template for which the Ventricular time sequence comparison reflects a predetermined degree of Ventricular time sequence similarity; and an output device coupled to the processor configured to selectively output classifications of sensed heartbeats resulting from morphology and time sequence comparisons [e.g. Figures 4, 4A, and 5].
Allowable Subject Matter
Claims 2-9, 11-18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADIA AHMAD MAHMOOD whose telephone number is (571)270-3975. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NADIA A MAHMOOD/Primary Examiner, Art Unit 3792